Citation Nr: 0813690	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-22 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1970 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which assigned an initial 
evaluation of 50 percent for PTSD effective March 9, 2004.  
The RO subsequently assigned an evaluation of 70 percent, 
effective December 9, 2005.


FINDINGS OF FACT

1.  For the period of March 9, 2004 to December 8, 2005, the 
veteran's PTSD did not result in more than occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  For the period of December 9, 2005 to the present, the 
veteran's PTSD did not result in more than occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1.  For the period of March 9, 2004 to December 8, 2005, the 
criteria for an initial disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.321, Part 4, 4.130, Diagnostic Code 9411 (2007).

2.  For the period of December 9, 2005 to the present, the 
criteria for an initial disability rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.321, Part 4, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to compensation has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Since the veteran did not 
manifest symptoms to warrant a rating in excess of 50 percent 
before December 9, 2005 or in excess of 70 percent after 
December 9, 2005, the staged ratings assigned by the RO are 
appropriate here.

Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  As relevant here, Diagnostic Code (DC) 
9411 is assigned for the disability of PTSD and is part of 
the schedule of ratings for mental disorders.  38 C.F.R. § 
4.130.  Since the RO assigned a disability rating of 50 
percent, effective March 9, 2004, and 70 percent, effective 
December 9, 2005, the only issues on appeal are whether 
higher ratings are warranted.  The general rating formula for 
mental disorders assigns a 70 percent rating on the basis of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100  percent rating is assigned on the basis of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130.

I.  From March 9, 2004 to December 8, 2005

Dr. Rudy Santoso, a private psychiatrist, evaluated the 
veteran in November 2003.  Dr. Santoso's report indicates the 
veteran was quite anxious, significantly dysphoric, tearful, 
sobbing, angry, and had a depressed affect.  He reported a 
few panic attacks but no delusions or hallucinations.  There 
was no suicidal or homicidal ideation.  Orientation was good. 
Intelligence was average, normal.  Judgment and insight were 
fairly good.  Dr. Santoso assigned a global assessment of 
functioning (GAF) score of 40 during the evaluation and noted 
the highest GAF score of the past year to be 50.  A GAF score 
between 41 and 50 denotes:  serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  A GAF score between 31 and 40 denotes:  some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  Id.

In a February 2004 letter, Dr. Santoso he noted the veteran's 
flashbacks, nightmares, fragmented sleep, irritability, 
hyper-vigilance, and syncopal episodes, and concluded that 
the veteran was "basically totally disabled."  All other 
evidence of record, however, shows the veteran was employed 
full time during this period.

Dr. Santoso noted in April 2004 that the veteran no longer 
complained of syncopal episodes.  Klonopin helped prevent 
full-blown panic attacks but the veteran was still anxious 
and had intrusive thoughts and nightmares.

The veteran underwent a VA examination in November 2004.  The 
VA examiner noted nightmares, intrusive thoughts, hyper-
vigilance, short temper, and sleep disturbance.  The 
veteran's mood was tense but he was cooperative and friendly.  
He was alert with an appropriate affect and oriented times 
three.  There was no suicidal or homicidal ideation.  The 
veteran had a good memory and adequate insight, judgment, and 
intellectual capacity.  The VA examiner noted that the 
veteran does household chores and gardening but has limited 
social relationships and not a lot of recreational and 
leisurely pursuits.  The VA examiner assigned a GAF score of 
52 and diagnosed generalized anxiety disorder secondary to 
PTSD.

The veteran underwent a second VA examination in October 
2005.  The nature and severity of the symptoms noted were 
largely consistent with the November 2004 VA examination.  
Beyond that, the October 2005 VA examiner also noted that it 
was increasingly difficult for the veteran to maintain his 
job.  This examination report also contains history regarding 
a 1979 hospitalization after the veteran cut his wrists.  
However, the VA examiner indicates no current suicidal or 
homicidal ideation.  The October 2005 GAF score was 48.

II.  From December 9, 2005 to the present

The RO increased the evaluation to 70 percent because of a 
December 2005 note submitted by Dr. Santoso.  The note states 
that the veteran was unable to work or drive since December 
9, 2005.  The veteran testified at the March 2008 Board 
hearing that he still has a driver's license and drives his 
children to the bus stop.  It is dangerous for him to drive 
because of syncopal episodes. 

The veteran underwent a third VA examination in March 2006.  
The symptoms found were consistent with those noted during 
the prior two VA examinations.  The VA examiner assigned a 
GAF score of 46.  The examination report noted that the 
veteran was unable to work from December 2005 to February 
2006.  The RO subsequently granted the status of individual 
unemployability for that period by a June 2007 rating 
decision.  As of the March 2006 VA examination, the veteran 
was working three days per week.

The veterans symptoms do not approximate total occupational 
and social impairment.  The veteran lives with his wife and 
two minor children.  His wife submitted a letter in June 2007 
detailing his irritability.  She also wrote that the veteran 
does not care about his personal hygiene.  However, no 
medical examination of record notes anything other than 
appropriate dress and hygiene. The 70 percent rating from 
December 9, 2005 to the present accounts for the veteran's 
impairment due to PTSD including anxiety and frustration in 
completing household and occupational tasks.

III.  Extraschedular consideration

Under 38 C.F.R. § 3.321(b)(1) (2007), to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Although the 
veteran has reported to periodic treatment appointments, 
there have been no hospitalizations since service connection 
was granted.


Marked interference with employment due to PTSD has not been 
shown either.  The veteran's employer, Hanes Industries, 
submitted a letter in June 2004 that states the veteran used 
9 days of Family Medical Leave and 15 days of paid vacation 
time during that year.  The author of the letter suspected 
the absences were due to health reasons.  The November 2004 
VA examiner noted that the veteran does not miss any work 
because of his psychiatric symptoms.  During the October 2005 
VA examination, the veteran reported that he does not miss 
work because if he did they would fire him.  As of the March 
2006 VA examination, the veteran worked only three days per 
week.  After considering all the above factors, the Board 
finds the schedular standards to adequately reflect 
impairment to earning capacity given the veteran's overall 
employment picture. 

In light of the above, a higher rating is not warranted.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

IV.  Duties to notify and assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4)VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that initial rating claims are considered to 
be "downstream" issues from the original grant of service 
connection.  VA's General Counsel issued an opinion holding 
that a separate notice of the VA's duty to assist the veteran 
and of his concomitant responsibilities in the development of 
his claim involving such downstream issues is not required 
when the veteran was provided adequate VCAA notice following 
receipt of the original claim.  VAOPGCPREC 8-2003.

In connection with the claim for service connection, the RO's 
March 2004 letter describing the evidence needed to support 
the veteran's claim was timely mailed well before the 
September 2004 rating decision that granted service 
connection.  The veteran was also provided with information 
concerning effective dates of awards, as required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim), in April 2006.  Although this notice was not given 
before the September 2004 rating decision, once the veteran 
filed a notice of disagreement with the initial rating, he 
was properly provided with information concerning the 
disability evaluation criteria in the statement of the case. 

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA met its duty to assist the veteran by 
affording the veteran VA examinations.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to a higher initial evaluation for PTSD is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


